DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8 and 10) in the reply filed on 14 January 2022 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 14 January 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “a removable stop, integral with the primary structure”.  It is unclear how the stop can be both removable, and integral based on the plain meaning of the word integral.  Integral (as an adjective) is defined as “of, relating to, or belonging as a part of the whole; constituent or component”, “consisting or composed of parts that together constitute a whole”.  The removable stop is not a part of the primary structure that is required to make it “whole”.  The primary structure exists without the removable stop, as it is removable.  If the specification defines the removable stop as “a circlip” (Item 92.1 in Figure 7) and shows it as a separate class of  item from the primary structure (Item 50) (a clip vs an aircraft structure). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KAPALA (US 4943013) in view of CAZALS (US 7963479 B2).
As to claim 1, KAPALA teaches an aircraft engine attachment (figure 4 teaches an exploded view of the attachment structure.  Col. 1, Lines 52-55 teach the invention pertains to mounting an aircraft engine.) comprising: an attachment body connected to a primary structure (Figure 4, Item 1) of an aircraft pylon via an attachment body link (Figure 4 shows a “link” made up of flanges (2 and 3) and a bar (4) between them that are connected together with a pin (7).) comprising at least one shear pin that comprises a cylindrical body and a flange having a diameter greater than that of the cylindrical body (Figure 4 teaches a pin (7) that has a flange (7b) that is larger than the diameter of the body of the pin.), the attachment body link comprising, for each shear pin, a first hole in the primary structure and a second hole in the attachment body (Figure 4 teaches holes in the flanges (2 and 3) and a holt in the attachment body (mounting bar (4)) that are aligned.)  that are configured such as to accommodate the shear pin (Figure 1 shows the pin goes into the two holes in the flanges and bar.), the first hole comprising a shoulder against which the flange bears during operation in such a manner that the cylindrical body is positioned to straddle the first and second holes (Figure 1 teaches that the first hole (in the flange (2)) has a shoulder (sleeve (8)) that the flange (7b) bears against when installed.), a first immobilization system that comprises, in addition to the shoulder, a removable stop, integral with the primary structure, configured such as to immobilize the flange between the shoulder and the (Figure 4 teaches a removable stop (lock washer (11)) that prevents the bolt (6) and pin (7) from being removed when installed.  The lock washer (11) is integral with the primary structure (1) in that it is connected (via the stop plate (10)) to the primary structure after installation.  This interpretation is based on applicant’s removable stop being a circlip (See Item 92.1 in Applicants Figure 7) that is claimed as integral, but is a separate component that contacts the primary structure after installation.), and a second immobilization system that comprises a stop plate, connected by at least one removable link to the primary structure, which closes the first hole, at least in part. (Figure 4 teaches a stop plate (10) that is connected to the primary structure (1) via a bolt (not labeled).  The opening in the plate (10) is smaller than the diameter of the hole in the flange (2), so it is interpreted as closing the hole, at least in part.)
KAPALA does not explicitly disclose link elements used with the attachment link.
However, CAZALS teaches link elements used with an attachment link for an engine mounting system. (Figure 4 teaches an attachment system where there are two more link elements (20) in addition to the upper connection link element (20).)
One of ordinary skill would have been motivated to combine the known multiple link element technique of CAZALS to the attachment system of KAPALA in order to connect the engine bar of KAPALA (Item 4) to the airframe structure using a double pin connection.  Figure 4 of KAPALA does not disclose how the engine bar (4) is mounted to the aircraft structure, and the method/structure of CAZALS provides two pins for a more secure attachment.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the known multiple link element technique of CAZALS to the attachment system of KAPALA because it has been held to be prima facie obvious to combine prior art elements, according to known methods, to yield predictable results.  See MPEP 2143 (I)(A).

As to claim 2, KAPALA in view of CAZALS teaches the aircraft engine attachment according to claim 1, wherein the stop plate comprises an orifice that has a diameter smaller than a diameter of the flange, positioned in line with the first hole when the stop plate is connected to the primary structure. (KAPALA, Figure 4 teaches the stop plate (10) has an orifice (hole through the plate) that is smaller than the diameter of the flange (7b) of the pin (7) and is also aligned with the holes in the flanges (2 and 3).)
As to claim 3, KAPALA in view of CAZALS teaches the aircraft engine attachment according to claim 2, wherein for each stop plate, the primary structure comprises an extension traversed by each removable link. (KAPALA, Figure 4 teaches that the primary structure (1) has a section where the stop plate (10) attaches that is a curved piece extending into a flanged extension piece (See Figure 1).  Figures 1 and 4 show a bolt path (10c) where the bolt (removable link) passes.)

As to claim 4, KAPALA in view of CAZALS teaches the aircraft engine attachment according to claim 3, wherein the removable link comprises two fixing elements, each (KAPALA, Figure 1 shows a bolt path (10c) where the bolt passes through the stop plate (10) and extension.  Figure 4 shows that there are two bolt holes in the stop plate, such that there are two bolts (fixing elements) that secure it.)

As to claim 5, KAPALA in view of CAZALS teaches the aircraft engine attachment according to claim 4, wherein the stop plate comprises a recess in addition to the orifice. (KAPALA, Figure 4 teaches a recess (10d or 10e) in addition to the main orifice of the stop plate.)

As to claim 10, KAPALA in view of CAZALS teaches an aircraft comprising an engine attachment according to claim 1. (KAPALA, Col. 2, Lines 40-42 teach that the engine bar (4) is connected to the aircraft structure, such that the invention is for an aircraft.)
Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  E.
As to claim 6, while the art has examples of anti-rotation means attached to link elements (See SILVA (US 10941675), KAPALA (US 4943013), RENON (US 8083177), and CASSAGNE (US 9399520)), none of the prior art would have been obvious to combine with the rejection of claim 1 to meet the limitation regarding the anti-rotation plate being immobilized in rotation with the stop plate, as the stop plate of KAPALA does not have an attachment to another link element or provide a suggestion of adding one.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726